DETAILED ACTION
Disposition of Claims
Claims 1-45 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210317170A1, Published 10/14/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. PCT/US2021/027045, filed 04/13/2021. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/02/2020, 09/30/2021, and 05/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of implied phraseology (e.g. “The present disclosure is directed…”).  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 19, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “selectively” and “higher density” in claim 5 are relative terms which render the claim indefinite. The terms “selectively” and “higher density” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim is drawn to “wherein the viral surface protein selectively targets cells having a higher density of a receptor for the viral surface protein compared to other cells in a mammal”, and it is unclear what is, and what is not “selective” targeting and/or what is, and what is not, “higher density” of any receptor.  For the purpose of prior art, the claim will be interpreted as follows, but the claim must be amended to clarify the metes and bounds of the invention:
“5. The composition of claim 1, wherein the viral surface protein targets cells having the target receptor for said viral surface protein compared to other cells in a mammal that do not comprise said target receptor.”
Claims 19 and 34 are rejected for similar reasons, and will be interpreted for prior art in a similar manner. 

Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high risk” in claim 44 is a relative term which renders the claim indefinite. The terms “high risk” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what renders a person at high risk versus any other level of risk, or if a certain number of factors must be present to differentiate that person from high risk to medium or low risk.  For the purpose of prior art, the claim will be interpreted as follows, but the claim must be amended to clarify the metes and bounds of the invention:
“44.  The method of claim 43, wherein the human is at risk of infection.”



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a composition comprising a drug carrier, the drug carrier comprising a biocompatible framework carrying at least one drug and a viral surface protein, wherein the viral surface protein mediates entry into a target cell and is attached to an outer surface of the biocompatible framework.  
Further limitations on the composition of claim 1 are wherein the at least one drug is encapsulated in, intercalated in, embedded in, absorbed to, or conjugated to the biocompatible framework in the drug carrier (claim 2); wherein the at least one drug is attached to an outer surface of the biocompatible framework (claim 3); wherein the biocompatible framework comprises a biocompatible polymer, a liposome, or a micelle (claim 4); wherein the viral surface protein targets cells having the target receptor for said viral surface protein compared to other cells in a mammal that do not comprise said target receptor (claim 5), wherein the viral surface protein is the spike protein of Severe acute respiratory syndrome-related coronavirus 2 (SARS-CoV2), and the target receptor is ACE-2 (claim 8), wherein the spike protein of SARS-CoV2 comprises an amino acid sequence selected from a sequence with at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 1 or SEQ ID NO: 25 (claim 9) or SEQ ID NO: 2 (claim 10) or any one of SEQ ID NOs: 1-25 or a functional fragment thereof (claim 11); wherein the viral surface protein is a viral spike protein (claim 6); wherein the viral surface protein is selected from the group consisting of a surface protein from Human Immunodeficiency Virus (HIV), Hepatitis B Virus (HBV), Hepatitis C Virus (HBV), influenza virus, Epstein-Barr virus (EBV, Human gammaherpesvirus 4), herpes simplex virus (HSV-1, Human alphaherpesvirus type 1), Severe acute respiratory syndrome-related coronavirus (SARS-CoV), Middle East Respiratory Syndrome Related Coronavirus (MERS), and Severe acute respiratory syndrome-related coronavirus 2 (SARS-CoV2 or COVID-19)(claim 7); and wherein the at least one drug comprises an antiviral agent (claim 12); wherein the at least one drug is a biological drug selected from the group consisting of a microRNA, a messenger RNA (mRNA), a protein, a deoxyribonucleic acid (DNA), a ribonucleic acid (RNA), an RNA interference (RNAi) construct, or a clustered regularly interspaced short palindromic repeats (CRISPR) construct (claim 13); and the composition of claim 1 in a pharmaceutically acceptable carrier (claim 14).
Claim 15 is drawn to a method for targeted delivery of a drug to cells expressing a receptor for a viral surface protein in a mammal, comprising administering to the mammal an effective amount of a composition comprising a drug carrier, the drug carrier comprising a biocompatible framework carrying at least one drug and a viral surface protein, wherein the viral surface protein mediates entry into the cells and is attached to an outer surface of the biocompatible framework.  
Further limitations on the method of claim 15 are wherein the at least one drug is encapsulated in, intercalated in, embedded in, absorbed to, or conjugated to the biocompatible framework (claim 16); wherein the at least one drug is attached to an outer surface of the biocompatible framework (claim 17); wherein the biocompatible framework comprises biocompatible polymer, a liposome, or a micelle (claim 18); wherein the viral surface protein targets cells which comprise its target receptor (claim 19); wherein the viral surface protein is a viral spike protein (claim 20); wherein the viral surface protein is selected from the group consisting of a surface protein from Human Immunodeficiency Virus (HIV), Hepatitis B Virus (HBV), Hepatitis C Virus (HBV), influenza virus, Epstein-Barr virus (EBV, Human gammaherpesvirus 4), herpes simplex virus (HSV-1, Human alphaherpesvirus type 1), Severe acute respiratory syndrome-related coronavirus (SARS-CoV), Middle East Respiratory Syndrome Related Coronavirus (MERS), and Severe acute respiratory syndrome-related coronavirus 2 (SARS-CoV2 or COVID-19)(claim 21); wherein the viral surface protein is the spike protein of Severe acute respiratory syndrome-related coronavirus 2 (SARS-CoV2), and the receptor is ACE-2 (claim 22), wherein the spike protein of SARS-CoV2 comprises an amino acid sequence selected from a sequence with at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 1 or SEQ ID NO: 25 (claim 23) or SEQ ID NO: 2 (claim 24) or any one of SEQ ID NOs: 1-25 or a functional fragment thereof (claim 25); wherein the at least one drug comprises an antiviral agent (claim 26); wherein the at least one drug is a biological drug selected from the group consisting of a microRNA, a messenger RNA (mRNA), a protein, a deoxyribonucleic acid (DNA), a ribonucleic acid (RNA), an RNA interference (RNAi) construct, or a clustered regularly interspaced short palindromic repeats (CRISPR) construct (claim 27); wherein the composition is administered by a method selected from enteral, topical, pulmonary, and injection administration methods (claim 28); and wherein the composition is administered by a pulmonary or an intravenous administration method (claim 29).
Claim 30 is drawn to a method of treating a viral infection in a mammal, comprising administering to the mammal an effective amount of a composition comprising a drug carrier, the drug carrier comprising a biocompatible framework carrying at least one antiviral agent and a viral surface protein, wherein the viral surface protein mediates entry into the cells and is attached to an outer surface of the biocompatible framework.  
Further limitations on the method of claim 30 are wherein the at least one antiviral agent is encapsulated in, intercalated in, embedded in, absorbed to, or conjugated to the biocompatible framework (claim 31); wherein the at least one antiviral agent is attached to an outer surface of the biocompatible framework (claim 32); wherein the biocompatible framework comprises a liposome, or a micelle (claim 33); wherein the viral surface protein targets cells comprising said receptor over cells which do not comprise said receptor (claim 34); wherein the viral surface protein is a viral spike protein (claim 35); wherein the viral surface protein is selected from the group consisting of a surface protein from Human Immunodeficiency Virus (HIV), Hepatitis B Virus (HBV), Hepatitis C Virus (HBV), influenza virus, Epstein-Barr virus (EBV, Human gammaherpesvirus 4), herpes simplex virus (HSV-1, Human alphaherpesvirus type 1), Severe acute respiratory syndrome-related coronavirus (SARS-CoV), Middle East Respiratory Syndrome Related Coronavirus (MERS), and Severe acute respiratory syndrome-related coronavirus 2 (SARS-CoV2 or COVID-19) (claim 36); wherein the viral surface protein is the spike protein of Severe acute respiratory syndrome-related coronavirus 2 (SARS-CoV2), and the receptor is ACE-2 (claim 37), wherein the spike protein of SARS-CoV2 comprises an amino acid sequence selected from a sequence with at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 1 or SEQ ID NO: 25 (claim 38) or SEQ ID NO: 2 (claim 39) or any one of SEQ ID NOs: 1-25 or a functional fragment thereof (claim 40); wherein the composition is administered by a method selected from enteral, topical, pulmonary, and injection administration methods (claim 41); wherein the composition is administered by a pulmonary or an intravenous administration method (claim 42); wherein the mammal is a human (claim 43), wherein the human is at risk of infection (claim 44), and wherein the human suffers from diabetes, heart disease or a pulmonary disorder (claim 45).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 12-21, 26-36, and 41-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et. al. (US20200009244A1, Pub. 01/09/2020, Priority 06/13/2018; CITED ART OF RECORD; hereafter “He”.)
The Prior Art
He teaches biocompatible compositions comprising self-assembling protein nanoparticles (SAPNs) which are stabilized with a locking domain and can display and deliver various immunogens and agents to a subject (entire document; see abstract; ¶[0003-0007]).  He teaches the immunogenic polypeptide delivered by the SAPN may be virion structural proteins, such as core and surface proteins (¶[0067][0078]).  He teaches that these SAPN vaccine compositions were designed to comprise coronavirus (CoV) proteins, specifically the spike (S) protein, which comprises a receptor binding domain (RBD) that is a core subdomain that contains a receptor binding motif (RBM) that recognizes angiotensin-converting enzyme 2 (ACE2) with severe acute respiratory syndrome CoV (SARS-CoV), whereas MERS-CoV binds dipeptidyl peptidase 4 (DPP4)(¶[0127]).  He teaches display of the S trimer using the SAPNs (¶[0127-0128]), wherein the specific example of He utilized the MERS CoV S strain (GenBank: JX869059) but notes the S protein is an ideal target for all CoV and their studies showed that not only could the S trimer spikes be formed properly, but could also contain additional conjugated immunogenic or therapeutic cargo (¶[0078-0082][0128-0129]; instant claims 1-2, 4-7).  
He teaches the composition may comprise additional therapeutic ingredients, such as antibiotics or antiviral drugs (¶[0094-0095]) and the antiviral agents may be antibodies or other antiviral agents (¶[0100]).  He details where the additional agents, such as antibodies, may be inserted into the protein sequence to allow for the SAPN to be stable and assemble (¶[0036][0063][0065]; instant claims 2-3, 12).  The SAPNs may be within pharmaceutical compositions comprising acceptable carriers, buffers, or excipients acceptable for therapeutic applications (¶[0093-0101]; instant claim 14).  He teaches the pharmaceutical compositions may be used to treat viral infections, such as SARS-CoV infections (¶[0093-0096]; instant claims 15-21, 26, 30-36) and may be delivered through intramuscular, subcutaneous, intravenous, intra-arterial, intra-articular, intraperitoneal, or parenteral routes (¶[0097]; instant claims 28-29, 41-42.)  The subject receiving the pharmaceutical composition may be human (¶[0096-0097]; instant claim 43) and at risk of developing an infection (¶[0055][0061][0097-0098]; instant claim 44) or have cardiovascular disease (¶[0151]; Example 15) or pulmonary disorders, such as asthma (¶[0072]; instant claim 45).  He teaches that antibiotic or antiviral drugs may be delivered with the nanoparticle (¶[0094]), including antibodies and other inhibitors (¶[0100]; instant claims 13, 27).  
For at least these reasons, He teaches every limitation of instant claims 1-7, 12-21, 26-36, and 41-45, and anticipates the invention encompassed therein.

Claim(s) 1-11, 13-25, and 27-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (US10953089B1, Priority 01/27/2020; hereafter “Smith”.)
The Prior Art
Smith teaches nanoparticles comprising coronavirus (CoV) spike (S) proteins for use in vaccines that are surrounded to and associated with a detergent core (entire document; see abstract).  Said S proteins are non-naturally occurring and provide therapeutic immune responses against SARS-CoV2 (also called Wuhan CoV and 2019-nCoV), and provides S polypeptides suitable for inducing immune responses against SARS CoV and MERS CoV (Cols. 1-2, ¶ bridging cols to line 10; instant claims 6-8, 20-22, 35-37).  These S proteins derived from SARS CoV-2 sequences bind to human ACE2 receptors (See e.g. Figs. 5-7, 11-12, 14, 16, 26, 38-39) and retain their ability to bind to ACE2 under a variety of stress conditions, supposedly due to the stability provided by the detergent core of the nanoparticle (Col. 22, ¶3; instant claims 5, 19, 34).  SEQ ID NO: 1 of the instant claims is 100% identical to SEQ ID NO: 1 of Smith (see ABSS Search Results in parent application 16/848,397, file 20220408_095521_us-16-848-397-1.rai, alignment with 16/997,001; instant claims 9, 11, 23, 25, 38, 40) and SEQ ID NO:2 of the instant claims is 100% identical to SEQ ID NO: 69 of Smith (see ABSS Search Results in parent application 16/848,397, file 20220408_095521_us-16-848-397-2.rai, alignment with 16/997,001; instant claims 10-11, 24-25, 39-40).  Smith teaches that carriers or other immune-enhancing agents, such as adjuvants, may be bound to or delivered by the nanoparticle (Cols. 23-24, ¶ bridging cols.) and that additional agents, such as mRNA or DNA encoding a SARS CoV-2 S protein, may be administered with the nanoparticle (Cols. 29-30, lines 57 to line 67 of next col.; instant claims 1-5, 13, 16-19, 27, 31-34).  The nanoparticle compositions may be delivered within pharmaceutically-acceptable compositions that further comprise carriers, (Col. 8, ¶3; Col. 22, ¶4; Col. 23, ¶2; instant claim 14) that can be used in methods to prophylactically or therapeutically treat against CoV infections, including SARS CoV-2 infections (Cols. 22-23, ¶ bridging cols.; instant claims 15, 30).  Smith teaches the nanoparticle vaccine compositions may be delivered via a systemic or mucosal route, or a transdermal route to a specific tissue, and includes parenteral routes of delivery (e.g. subcutaneous, intravenous; Col. 28, ¶2, instant claims 28-29, 41-42).  Smith teaches the methods would treat humans at risk for infection (Col. 31, ¶4; instant claims 43-44).
For at least these reasons, Smith teaches the limitations of instant claims 1-11, 13-25, and 27-44, and anticipates the instant invention.  

Claim(s) 1-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gershoni (WO2021205455A1, Priority 04/07/2020; CITED ART OF RECORD; hereafter “Gershoni”.)
The Prior Art
Gershoni teaches immunogenic vaccine compositions which comprise severe acute respiratory syndrome coronavirus type 2 (SARS CoV-2) spike proteins (entire document; see abstract.)  Gershoni teaches SARS CoV-2 spike protein sequence may be YP_009724390, which aligns with 100% identity to SEQ ID NOs:1 and 2 of the instant claims (p. 22, ¶1; See alignment in parent application; SEQ ID NO: 2 is a fragment of SEQ ID NO:1.)  Gershoni teaches that the S protein or fragment thereof may be delivered via a polyvalent dendrimer with at least one adjuvant, carrier, auxiliary, or diluent (p. 6, ¶5; pp. 6-7, ¶ bridging pages.)  Gershoni teaches the vaccine may be multivalent, and that dendrimers are biocompatible supports that can display multiple copies of heterologous or homologous antigens at once (p. 7, ¶1; Example  at p. 174; pp. 111-113; instant claims 1, 4-11, 14).  Gershoni teaches the use of the vaccine compositions to elicit a therapeutic immune response in a human host against SARS-CoV2 (p. 146, ¶3; Example 16; instant claims 30, 33-40, 43.)  The human may be at risk of infection (p. 87, ¶1; instant claim 44) and may be administered through a pulmonary, topical, or injection method (pp. 83-84, ¶ bridging pages, instant claims 28-29; 41-42).  
Gershoni teaches the immunogenic composition may comprise additional therapeutic agents or be present on multivalent antigen displaying platforms (p. 85, ¶2; p. 94, ¶1) and since the definitions of “drug” and “antiviral agents” are quite broad, the teachings of such additional agents such as adjuvants reads upon the inclusion of “drugs” or “antiviral agents” in the composition as said adjuvants may have a direct antiviral effect upon the host (p. 83, ¶1; p. 86, ¶1; p. 92, ¶2; p. 114, ¶2; instant claims 2-3, 12-13, 15-27, 31-32.)  
For at least these reasons, Gershoni teaches the limitations of instant claims 1-45, and anticipates the invention encompassed by said claims. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-16, 18, 21-30, 32, and 35-43 of copending Application No. 16/848,397 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn towards compositions comprising biocompatible frameworks which carry both drugs and viral surface proteins, namely spike (S) protein from SARS CoV-2, wherein the biocompatible framework is a biocompatible polymer or micelle.  The sequences claimed for said spike protein are identical, and the dependent claim limitations are drawn towards the same subject matter, such as the framework being a polymer, liposome, or micelle, with both sets of claims drawn to the drug and/or surface protein on the surface of the framework, and the viral surface protein targets the particle to a specific cell type with specific receptors.  The claimed delivery of the instant and reference compositions occur through identical routes to treat viral infections, and is specifically used for humans at risk of infection or with chronic diseases, such as diabetes, which make them at higher risk of infection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648